Barnett, P. J.,
J. C. Flickinger, truant officer of Spruce Hill Township School District, made before Martyn P. Crawford, Esq., justice of the peace, at the same time three separate complaints against the defendant, charging him with violation of section 1414 of the School Code of 1911, as last *595amended by the Act of April 4, 1925, P. L. 131 (No. 95). The only difference in the complaints is that each names a different child, in all three children, of the defendant, whom he is charged with failing to send to school. The justice found the defendant guilty, but treated the three complaints as charging a single offense and imposed but one fine of $2 and the costs. The Commonwealth, by the prosecutor, has taken four appeals, the fourth being apparently a combination of two of the three complaints.
Without considering whether the appeals are properly taken, it is clear that they cannot be sustained. Section 1423 of the School Code makes it a misdemeanor to “fail to comply with the provisions of this act regarding compulsory attendance”. Section 1414, as amended by the Act of 1925, supra, the section referred to, provides that “every parent, guardian, or other person, in this Commonwealth, having control or charge of any child or children, between the ages of eight and sixteen years, is required to send such child or children to a day school in which the common English branches are taught”, etc.
It is the recalcitrance of the parent that constitutes the offense, and whether it is a “child” or any number of “children” whom he neglects to send to school his offense is single and is not to be multiplied by the number of his progeny of school age. This conclusion, which we think clear from the language of the sections referred to, is made certain by the rule requiring that a penal statute shall be strictly construed. It follows that the appeals must be dismissed, at the cost of the prosecutor.
And now, March 17, 1934, the appeals are dismissed, and it is ordered that the prosecutor, J. E. Flickinger, pay the costs of appeal.